DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-10, 16-23, and 25-29 are pending.
Claims 1-10, 16-21, 23, and 25 were amended.
Claims 27-29 were added.
Claims 11-15 and 24 were cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-9, 11, 12, 14, 16-21 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 1/28/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
Claim 1 recites the limitation “one or more additional layers of vertically lapped nonwoven positioned under the top layer” instead of –one or more additional layers of vertically lapped nonwoven material positioned under the top layer—. The term is indefinite because it provides structural adjectives for a noun without attachment to an object or structure. Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 16-18, 20, 21, 23, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rensink et al. (US 20110173757 A1), herein referred to as Rensink ‘757, in view of Wi et al. (KR 20140073966 A), herein referred to as Wi, and further in view of Rensink (US 20060096032 A1), herein referred to as Rensink ‘032.
Regarding claim 1, Rensink ‘757 discloses a mattress comprising; a top layer comprising; a fabric layer (fabric layer 142), one or more fire retardant layers (fire retardant or resistant layer 140). Rensink ‘757 teaches a plurality of layers but does not explicitly disclose one or more layers of vertically lapped nonwoven material; and one or more additional layers of vertically lapped nonwoven positioned under the top layer. Wi, however, discloses a cushion having multiple layers comprising nonwoven fabric layers 110 and 120 where 110 is a vertical wrap nonwoven layer for the purpose of fabricating a cushioning that is resistant to a load in a horizontal direction or a vertical direction and which has excellent elasticity and elastic restoring force in any direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink '757 with the vertical lapping nonwoven cushioning layers taught by Wi in order to fabricate a mattress with a cushioning layer providing load resistance in the horizontal and vertical directions. Examiner further notes that it would have been obvious to increase the number of nonwoven fabric layers for the purpose of selectively modifying the resistance of provided by said layer  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition, Wi teaches different combinations of layered materials as can be seen in FIG. 4 and 5. 
Rensink ‘757 modified by Wi does not explicitly disclose a bottom layer, wherein said fabric layer, said one or more fire retardant layers, said one or more layers of vertically lapped nonwoven material, and said bottom layer are sewn together. Rensink '032, however, discloses a mattress having fiberballs comprising a plurality of layer including a ticking 40 that further comprises any type of fabric or covering and having cushioning layers 28 and 30 sewn together for the purpose of forming a pillow top, see para. [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of Rensink '757 to have sewn layers as taught by Rensink '032 in order to fabricate a mattress having a spring core and a cushioned top surface.
Regarding claim 2, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches wherein either or both said one or more layers of vertically lapped nonwoven material and said one or more additional layers of vertically lapped nonwoven material comprise hollow conjugate polyester fiber and elastic polyester binder fiber. Wi teaches elastic nonwoven fabric comprising hollow polyester fiber and a binder composite fused fiber of polyester or polystyrene, see translated Wi reference KR20140073966A. 
Regarding claim 3, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches either or both said one or more layers of vertically lapped nonwoven material and said one or more additional layers of vertically lapped nonwoven material comprise one or more synthetic or natural fibers. Examiner notes polyester is a synthetic material.
Regarding claim 5, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches loft of the one or more layers vertically lapped nonwoven material ranges from 5~ 150 mm. Wi In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches one or more layers of foam in said top layer, wherein the one or more layers of vertically lapped nonwoven material are positioned under, above, or between said one or more layers of foam. Rensink ‘757 teaches foam layer 138 at the bottom of the remaining layers. Examiner further notes that it would have been obvious for a PHOSITA to provide additional layers of foam for the purpose of selectively increasing resistance to pressure since it has been held that mere duplication of parts holds no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Furthermore, Wi is relied upon to teach different configurations of vertically lapped nonwoven material layers applied to the fabrication of the mattress.
Regarding claim 7, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches at least some of the one or more layers of vertically lapped nonwoven material are bonded together, or at least some of the one or more layers of foam are bonded together, or at least one of the one or more layers of vertically lapped nonwoven material and at least one of the one or more layers of foam are bonded together (Rensink ‘757, spacer layer 106 is bonded to adjacent layers, see para. [0028]).
Regarding claim 8, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches one or more layers of vertically lapped nonwoven material are made from 5-50% elastic polyester binder fiber. Examiner notes that Wi teaches a vertically lapped nonwoven material having In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Rensink ‘757 discloses a top layer for a mattress, comprising: a fabric layer (fabric layer 142); one or more fire retardant layers (fire resistant layer 140) and a bottom layer (padding layer 138). Rensink ‘757 does not explicitly disclose one or more layers of vertically lapped nonwoven. Wi, however, discloses a cushion having multiple layers comprising nonwoven fabric layers 110 and 120 where 110 is a vertical wrap nonwoven layer for the purpose of fabricating a cushioning that is resistant to a load in a horizontal direction or a vertical direction and which has excellent elasticity and elastic restoring force in any direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 with the vertical lapping nonwoven cushioning layers taught by Wi in order to fabricate a mattress with a cushioning layer providing load resistance in the horizontal and vertical directions. Rensink ‘757 modified by Wi does not explicitly teach wherein said fabric layer, said one or more fire retardant layers, said one or more layers of vertically lapped nonwoven, and said bottom layer are sewn together to form the top layer. Rensink ‘032, however, discloses a mattress having fiberballs comprising a plurality of layer including a ticking 40 that further comprises any type of fabric or covering and having cushioning layers 28 and 30 sewn together for the purpose of forming a pillow top, see para. [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of 
Regarding claim 17, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches said one or more layers of vertically lapped nonwoven material comprises hollow conjugate polyester fiber and elastic polyester binder fiber. Wi teaches elastic nonwoven fabric comprising hollow polyester fiber and a binder composite fused fiber of polyester or polystyrene, see translated Wi reference KR20140073966A. 
Regarding claim 18, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches said one or more layers of vertically lapped nonwoven material further comprises one or more synthetic or natural fibers. Examiner notes polyester is a synthetic material. 
Regarding claim 20, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches loft of one of the one or more layers of vertically lapped nonwoven ranges from 5~ 150 mm. Wi teaches vertically lapped nonwoven material thickness range of 20 to 40 mm, see translated foreign reference. Furthermore, the claimed range is unpatenable since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches one or more layers of foam, wherein said one or more layers of foam is positioned under, above, or between the one or more layers of vertically lapped nonwoven material. Rensink ‘757 teaches foam layer 138 at the bottom of the remaining layers.
Regarding claim 23, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches said one or more layers of vertically lapped nonwoven material are made from 5-50% elastic polyester binder fiber. Examiner notes that Wi teaches a vertically lapped nonwoven material In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches the fabric layer is a ticking fabric (Rensink ‘032, fabric layer 40 is ticking).
Regarding claim 27, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) teaches the top layer does not include a foam layer. Examiner notes Rensink ‘757 teaches layers may comprise a stable elastomeric gel in addition to fibrous air spacing materials (see para. [0032] through [0035]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 to be fabricated of materials that do not include foam.
Regarding claim 29, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches the top layer of claim 16 has no foam layer. Examiner notes Rensink ‘757 teaches layers may comprise a stable elastomeric gel in addition to fibrous air spacing materials (see para. [0032] through [0035]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 to be fabricated of materials that do not include foam.

Claim 4 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Rensink ‘757, in view of Wi, Rensink ‘032, and further in view of DeFranks et al. (US 20150147518 A1), herein referred to as DeFranks.
Regarding claim 4, Rensink ‘757 (in view of Wi and further in view of Rensink ‘032) does not explicitly teach the basis weight of the one or more layers of vertically lapped nonwoven material ranges from 50~2000 g/m2. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 modified by the vertically lapped unwoven layers taught by Wi to have the claimed basis weight since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, DeFranks teaches a cushioned fire resistant panel comprising vertically lapped nonwoven layer 104 having a basis weight of 5-18 ounces per square yard (169.53 g/m2 to 610.30 g/m2 equivalent) which meets the claimed range where it would have been obvious for a PHOSITA to have modified the unwoven layers in the mattress of Rensink ‘757 to have a basis weight taught by DeFranks since it old and known in the art to fabricate unwoven layers within the claimed range.
Regarding claim 19, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) does not explicitly teach the basis weight of the one or more layers of vertically lapped nonwoven material ranges from 50~2000 g/m2. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 modified by the vertically lapped unwoven layers taught by Wi to have the claimed basis weight since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, DeFranks teaches a cushioned fire resistant panel comprising vertically lapped nonwoven layer 104 having a basis weight of 5-18 ounces per square yard (169.53 g/m2 2 equivalent) which meets the claimed range where it would have been obvious for a PHOSITA to have modified the unwoven layers in the mattress of Rensink ‘757 to have a basis weight taught by DeFranks since it old and known in the art to fabricate unwoven layers within the claimed range.

Claims 9, 10, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rensink ‘757, in view of Wi, Rensink ‘032, and further in view of Winton (US 20150101127 A1), herein referred to as Winton.
Regarding claim 9, Rensink ‘757 discloses a mattress comprising: a top layer (see FIG. 4; top layer comprises fabric layer 142 and layers below comprise fire resistant layer 140, spacing element 106, gel material layer 120, and padding layer 138) comprising a fabric layer (fabric layer 142), one or more fire retardant layers (fire retardant or resistant layer 140). Rensink ‘757 does not explicitly teach one or more layers of vertically lapped nonwoven material. Wi, however, discloses a cushion having multiple layers comprising nonwoven fabric layers 110 and 120 where 110 is a vertical wrap nonwoven layer for the purpose of fabricating a cushioning that is resistant to a load in a horizontal direction or a vertical direction and which has excellent elasticity and elastic restoring force in any direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink '757 with the vertical lapping nonwoven cushioning layers taught by Wi in order to fabricate a mattress with a cushioning layer providing load resistance in the horizontal and vertical directions. Examiner further notes that it would have been obvious to increase the number of nonwoven fabric layers for the purpose of selectively modifying the resistance of provided by said layer since it has been held that mere duplication of parts holds no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d  been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of Rensink '757 to have sewn layers as taught by Rensink '032 in order to fabricate a mattress having a spring core and a cushioned top surface.
Rensink ‘757 modified by Wi teaches all of the limitations of the claim but does not explicitly teach or fairly suggest one or more blocks formed from additional vertically lapped nonwoven material, wherein said one or more blocks are positioned under said top layer and encircle or partial encircle a support. Examiner notes that in the mattress of Rensink '757 each layer can be considered at least one block of material. Furthermore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of Rensink '757 to have a layer comprising multiple sections/blocks since it has been held that making separable requires mere ordinary skill. Separating a layer of foam or nonwoven material provides a means for accessing interior areas of the mattress as well as facilitating consistency in the construction of the mattress core. Finally, Winton, discloses a mattress core and cover assembly comprising a spring 12 encased by a pair of foam side panels 14 and a pair of foam end panels 16 for the purpose of providing a protective perimeter for a securely attaching a cover of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress 
Regarding claim 10, Rensink ‘757 (in view of Wi, Rensink ‘032 and further in view of Winton) teaches said support is a spring support or foam block (Winton, spring core 12). 
Regarding claim 28, Rensink ‘757 (in view of Wi, Rensink ‘032 and further in view of Winton) teaches the top layer does not include a foam layer. Examiner notes Rensink ‘757 teaches layers may comprise a stable elastomeric gel in addition to fibrous air spacing materials (see para. [0032] through [0035]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 to be fabricated of materials that do not include foam.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rensink ‘757, Wi, Rensink ‘032, and further in view of Piana et al. (US 20130078373 A1), herein referred to as Piana.
Regarding claim 22, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) does not explicitly teach the bottom layer is scrim. Piana, however, discloses a flame retardant product for mattress comprising several layers of fabric fabricated from recycled cotton fibers treated with flame retardant chemicals and combined in an unwoven layer for constructing panels that include ticking fabric, a nonwoven fire barrier, synthetic foam, and scrim, see FIG. 1, stitched together for the purpose of fabricating a flame retardant barrier in the construction of mattresses (see para. [0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rensink ‘757, in view of Wi, Rensink ‘032, and further in view of Wells.
Regarding claim 25, Rensink ‘757 (in view of Wi, and further in view of Rensink ‘032) teaches  the fabric layer, the one or more fire retardant layers, the one or more layers of vertically lapped nonwoven material, and the bottom layer, are positioned under or are integrated together or otherwise associated. Examiner notes that Rensink ‘757 discloses a mattress comprising a plurality of layers including a top fabric layer, an unwoven spacer layer 106, and bottom layer 138 where Wi is relied upon to teach vertically lapped unwoven material layers where the combination teaches an association of layers that comprise the top cushioning layer of a mattress construction. Rensink ‘757 as modified above does not explicitly teach wherein the fabric layer, the one or more layers of vertically lapped nonwoven, and the bottom layer, are positioned under or are integrated together or otherwise associated to form at least a portion of a zippered cover which fits over a mattress. Wells, however, discloses a divided support mattress comprising an upper topper comfort portion that further comprises a plurality of foam layers 54, 56, and 58 where the plurality of foam layers is encased in an upholstered fabric flange 27 having an opening 28 closable by zippers 26 and 28 for the purpose of providing an attached cushioned topper with removable comfort layers to a mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Rensink ‘757 with the zippered enclosed top comfort layers as taught by Wells in order to removably provide additional support layers to a mattress. 

Response to Arguments
Applicant’s arguments, filed 1/28/2021, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made for claims 1-10, 16-23, and 25-29 under 35 U.S.C. §103.
Applicant argues the following: “Missing from each of the references is a top layer for a mattress which utilizes V lap nonwoven material”. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rensink ‘757 teaches the structure of a mattress comprising a cushioned top layer and Wi is relied upon for teaching the claimed vertically lapped nonwoven material for use as a spacer element.
With regards to the combination of Rensink ‘757 modified by Wi as a teaching reference, Applicant argues that reliance of the Wi reference is misplaced. In response to applicant's argument that “Wi does not anticipate or suggest anything to do with ‘breathability’. Rather, Wi is concerned with supportive resilience”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fire barrier layer in a quilted top) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, Applicant refers to paragraphs [0036] and 
With regards to the combination in view of Winton, Applicant argues that “it would not be obvious to take V lap material from Wi and use it in the side panels because at no point are the side panels 14 of Winton providing a cushioning feature-which is the problem Wi is addressing”. Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Wi is relied upon for teaching a cushioning material used in a plurality of layers and Winton is relied upon for teaching a mattress structure fabricated with side panels and end panels to complete the mattress, per para. [0023] of Winton where said completion produces a mattress with a spring core having solid sides due to the side and end panels achieving a desired aesthetic while incidentally providing cushioning.
With regards to the combination in view of Rensink ‘032, Applicant argues against the combination as it does not achieve the breathability contemplated by the inventors. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattresses and mattress materials relevant in scope and structure to the claimed invention. The reference relied upon for the rejections presented include Rensink ‘757, Wi, Rensink ‘032, Wells, Piana, DeFranks, and Winton.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/7/2021